Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

Redacted portions are indicated by [****].

Redacted portions filed separately with

Confidential Treatment Application.

FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is effective
as of March 26, 2010 and amends that certain Stock Purchase Agreement, dated as
of October 20, 2009 (the “Agreement”), by and among BioMarin Pharmaceutical
Inc., a Delaware corporation (the “Purchaser”), Huxley Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and the stockholders of the Company party
thereto (collectively, the “Stockholders”).

RECITALS

A. WHEREAS, pursuant to the Agreement, the Stockholders sold, assigned,
transferred and delivered to the Purchaser, and the Purchaser purchased and
acquired from the Stockholders, all right, title and interest in and to all of
the issued and outstanding shares of capital stock of the Company (the
“Acquisition”);

B. WHEREAS, pursuant to Section 12.3 of the Agreement, the Agreement may not be
amended, modified or supplemented except by written agreement between the
Purchaser and the Stockholder Representative (as defined below); and

C. WHEREAS, the Purchaser and Aceras BioMedical, LLC, in its capacity as the
Stockholder Representative (the “Stockholder Representative”), desire to modify
the Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

1. The following paragraph shall be added at end of Section 1.4(g) of the
Agreement:

[****]

2. Section 1.4(h) of the Agreement shall be deleted in its entirety and replaced
with the following new Section 1.4(h):

[****]

3. The paragraph at the end of Section 1.4 of the Agreement shall be deleted in
its entirety and replaced with the following new paragraph:

[****]

 

[****] = Certain confidential information contained in this document, marked by
brackets, ahs been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4. The following paragraph shall be added as new subsection (e) at the end of
Section 10.5 of the Agreement:

“Notwithstanding anything to the contrary set forth herein, the Stockholders
shall have no liability for, and the Purchaser Indemnified Parties shall have no
right to indemnification with respect to, any claims, debts, liabilities,
demands, obligations, guarantees, costs, expenses, fees, damages or causes of
action arising out of, relating to or resulting from any claims that were or are
asserted by EUSA and released by EUSA pursuant to Section 6 of that certain
Settlement Agreement and General Release dated March 26, 2010, by and between
Purchaser, the Company, the Stockholders Representative and EUSA, including,
without limitation, any payments or obligations owed to EUSA or L’Assistance
Publique – Hôpitaux de Paris’ pursuant to the License Agreement, as amended,
including by that certain Second Amendment to Exclusive License and Sublicense
Agreement between EUSA and the Company dated March 26, 2010.”

5. Exhibit 1.3 of the Agreement shall be deleted in its entirety and replaced
with the exhibit attached hereto as Attachment 1.

6. Capitalized terms used in this Amendment but not otherwise defined herein
shall have the meanings set forth in the Agreement.

7. Except as expressly set forth in this Amendment, all other terms of the
Agreement shall remain in full force and effect and once this Amendment is
executed by the parties hereto, all references in the Agreement to “the
Agreement” or “this Agreement,” as applicable, shall refer to the Agreement, as
modified by this Amendment.

8. This Amendment and the relationship of the parties hereto shall be construed
in accordance with, and governed in all respects by, the internal laws of the
State of New York (without giving effect to principles of conflicts of laws).

9. This Amendment will apply to, be binding in all respects upon and inure to
the benefit of the successors and permitted assigns of the parties.

10. This Amendment may be executed in several counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being understood that
all parties need not sign the same counterparts. The exchange of copies of this
Amendment and of signature pages by facsimile transmission (whether directly
from one facsimile device to another by means of a dial-up connection or whether
mediated by the worldwide web), by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
such means, shall constitute effective execution and delivery of this Amendment
as to the parties and may be used in lieu of the original Amendment for all
purposes. Signatures of the parties transmitted by facsimile or other electronic
means shall be deemed to be their original signatures for all purposes.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

PURCHASER:     BIOMARIN PHARMACEUTICAL INC.     By:  

/s/ G. Eric Davis

    Name:  

G. Eric Davis

    Title:  

SVP, General Counsel

 

STOCKHOLDER REPRESENTATIVE:     ACERAS BIOMEDICAL, LLC     On Behalf of Itself
and for All Stockholders     By:  

/s/ John Liatos

    Name:  

John Liatos

    Title:  

Managing Member

 



--------------------------------------------------------------------------------

Attachment 1

Exhibit 1.3

 

Stockholder Name

   Outstanding
Shares     Closing Date
Amount    Escrow     Earnout
Percentage     Account
Information

Aceras BioMedical, LLC

   12,854,670      [****]    94.98 %    92.5 %    [****]

Richard Stewart

   480,000 1    [****]    3.54 %    5.25 %    [****]

Anthony Clarke

   200,000 1    [****]    1.48 %    2.25 %    [****]                        

TOTAL:

   13,534,670      [****]    100.00 %    100.00 %                           

 

1

Assuming exercise of outstanding options prior to Closing.

 

[****] = Certain confidential information contained in this document, marked by
brackets, ahs been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.